DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 3/7/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “creating an augmented graph model by inserting for ones of  respective clusters”   this limitation is confusing.  The meaning of this limitation is unclear.  
Claims 4, 12, 19 have similar limitations and are rejected for the same reasons as above.
The remaining claims are rejected due to the dependency to claim 1.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-5, 7-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the limitations in claim 1 to illustrate, the claim recite(s) generating a graph model representing user accounts as nodes and the set of transactions as edges between pairs of nodes…; identifying a plurality of attribute clusters within the set of attribute values specified by the second set of information, wherein the attribute clusters include attributed nodes that have attribute values specified by the second set of information; creating an augmented graph model by inserting for ones of respective clusters, an additional node into the graph model and connecting, with weighed edges,  the additional node to the attributed nodes in the respective attribute cluster …; determining using topological information of the augmented graph model having the additional nodes, a plurality of subsets of recipient user accounts and managing an aspect of the computer-implemented service using the determined plurality of subsets of recipient user accounts.  Claim 10 has similar limitations as claim 1.
Claim 18 recites the limitations of generating an augmented graph model representative of transactions between pairs of user accounts and attribute information about an attributed set of user accounts…; determining using modularity maximization applied to attributed nodes in a sequence, a first grouping of the attributed nodes into subsets of user accounts; wherein the determining includes adjusting weights of the attribute edges of the first grouping; determining using modularity maximization applied to the attributed nodes in a same sequence a second grouping of the attributed nodes into revised subsets of user accounts based on the first grouping and the adjusted weights of the attribute edges, wherein determining the second grouping for each given attributed node includes masking attributed nodes….  
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for analyzing transactions between user accounts of a service to determine subsets of user accounts of the service, and in particular, analyzing information concerning transactions between user accounts of a service and attribute information of some of the user accounts of the service to generate a model, and in turn, using the model to determine subsets of user accounts and to derive insights into the security and performance of the service which is a commercial and legal interaction.  The mere nominal recitation of a computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving a first set of information that describes a set of transactions between pairs of user accounts of a service…, and  receiving a second set of information that specifies attribute values for user accounts of the service that are recipient user accounts within the set of transactions. The receiving functions are recited at a high level of generality (i.e., as a general means of receiving information describing a set of transactions and receiving information specifying attribute values for user accounts), and amounts to mere data gathering which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a  computer system comprising a computer processor circuit; and a computer-memory storing instructions executable by the computer processor circuit to cause the computer system to perform claim operations of generating a graph model; identifying u a plurality of attribute clusters ; creating an augmented graph model by inserting, for respective attribute clusters, an additional node into the graph model and connecting, with weighted attribute edges, the additional node to the attributed node to attributed nodes in the respective attribute cluster;  determining using topological information of the augmented graph model and additional nodes, a  plurality of subsets of recipient user accounts; and managing aspects of the computer implemented service using the determined plurality of recipient user accounts,  are recited at a high-level or generality (i.e., as a generic computer system comprising generic computer processor circuit and memory storing instructions that are executable by the computer processor circuit) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)); and the limitation in claim 18 of masking attributed nodes, amounts to well-understood, routine and conventional activities previously known in the industry (see MPEP 2106.05(d)).  Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore,  regarding claim 18, Wong (US 7,937,375) and Zhu (US 2020/0265092) indicate that masking of nodes are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the masking of nodes limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 3.  The well understood routine and conventional computer functions claimed in a generic manner cannot provide an inventive concept.
Under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer system receiving a first set of information describing transactions between pairs of user accounts of a service and receiving a second set of information specifying attribute values for user accounts of the service are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  Dependent claims 2-5, 7-9, 11-17, 19-21 further define the abstract idea. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-5, 7-21 is/are ineligible.
Response to Arguments

6.	Applicant' s arguments filed 3/7/2022  with respect to rejection of claims 1-5, 7-21 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection under 35 USC 112(a) has been withdrawn. 
The remaining arguments have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 USC 101, Applicant suggests that the disclosure represents an improvement in the field of computer science in that developing algorithmic improvements make the use of existing computing resources more efficient and allows computers to do tasks faster, cheaper, or both.  Applicant further provides and refers to various articles to support the assertion.  
The argument is not persuasive because the argued increase in efficiencies comes from a general-purpose computer, i.e., a computer processor circuit.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).   The applicant’s Specification affirms that the claimed systems can be a general purpose computer with a generic programming and processing environment. For example, the specification states: “(Computer system 800 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA).”)- see Spec.¶ [0099].
The object of the claims is to analyze transactions between user accounts of a service to determine subsets of user accounts of the service to be flagged for review, assigning risk scores to a portion of the subset recipient accounts, and evaluating transactions associated with the particular subset of user accounts based on risk score in order to detect unauthorized transactions, fraud, or sale of contraband. The claimed invention uses a generic computer system having a generic processor circuit, and computer memory storing instructions allowing the computer system to perform the claimed functions including generating a graph model including nodes and edges.  The use of a graph model including nodes and edges are both generic and customary in the field of computer programming/computer science.  The claims call for generic use of such a model in the manner such models conventionally operate.  Simply reciting a particular technological module or piece of equipment in a claim does not confer eligibility.  
None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond mere instructions to apply an exception using generic computer components, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant argues that the Examiner dismisses the arguments relating to the Patent Eligibility examples.  The Examiner respectfully disagrees. The applicant’s attention is directed to pages 14-17 of the office action in question (10/05/2021),  wherein the Examiner has provided a thorough explanation of the reasons the claims in Examples 39, 40 and 42 were found patent eligible and the difference between the claims of the instant application and the patent eligible claims in the Examples.

  Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0186009 (Zolli)-cited for the identification of illegitimate accounts based on dynamic fraud data including using graph models containing nodes and weighted edges, and the identification of cluster centers.
US 2015/0264063 (Jenson)-cited for its reference to the identification of illegitimate activities using a machine learning technique using decision trees generated based on account features, decision trees having nodes and edges.  to 
US 2014/0012738 (Woo)-method and systems for measuring accuracy in fraudulent transactions identification including use of graph structures including edges and nodes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694